PER CURIAM: *
Having carefully considered each of the defendants’ assignments of error in light of the record, the written and oral arguments of the parties, and the law applicable to the case, and finding each of the assignments to be without reversible merit, we therefore AFFIRM the convictions and sentences of the defendants.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.